   Case: 2:17-cr-00246-ALM Doc #: 52 Filed: 02/17/21 Page: 1 of 1 PAGEID #: 274




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    :
                                             :
             Plaintiff,                      : Case No. 2:17-cr-246
                                             :
       v.                                    : CHIEF JUDGE ALGENON L. MARBLEY
                                             :
SHANE RYAN HAMMOND,                          :
                                             :
             Defendant.                      :

                                         ORDER

      This matter is before the Court on the Government’s Motion to Amend the Final Order of

Forfeiture. (ECF No. 50). The Court docketed the Amended Final Order of Forfeiture on

November 6, 2020. (ECF No. 51). For that reason, this Court finds that this motion [#50] is

MOOT.



      IT IS SO ORDERED.


                                                ALGENON L. MARBLEY
                                                UNITED STATES DISTRICT JUDGE

DATE: February 17, 2021
